Citation Nr: 0832222	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-34 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement an increased rating for bilateral hearing loss, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from December 1944 to 
November 1946.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2007 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied the benefit sought on 
appeal.  
	

FINDING OF FACT

The veteran manifests Level II hearing in his right ear and 
Level XI hearing in his left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, 
Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board observes that an unappealed rating 
decision of April 2003 granted service connection for the 
veteran's bilateral hearing loss and assigned a 10 percent 
rating.  While the veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2006).  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 
Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average.
Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2006).

Furthermore, additional considerations apply in cases of 
exceptional patterns of hearing impairment. Under the 
provisions of 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately.  Under 38 C.F.R. § 4.86(b), 
when the puretone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  

In this case, while VA treatment records do contain general 
assessments of the veteran's hearing and of his hearing aids, 
the only medical evidence containing the numerical 
descriptions sufficient for VA rating purposes is found in a 
VA examination of March 2007.  
	
The September 2007 VA examination revealed the following 
puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
35
65
70
70
60
LEFT
70
80
80
85
78.75

The speech recognition score for the right ear was 92% and 
the speech recognition score for the left ear was 28%.  The 
mechanical application of the above results compels a numeric 
designation of II in the right ear.  With respect to the left 
ear, as the veteran manifests a puretone threshold above 55 
at each of the four specified frequencies, the criteria for 
exceptional patterns of hearing loss under 38 C.F.R. § 
4.86(a) are met.  Under Table VI a puretone threshold average 
of 78.75 with a speech discrimination score of 28% results in 
a numeric designation of XI.  Under Table VIa, a puretone 
threshold average of 78.75 results in a numeric designation 
of VII.  As Table VI affords the veteran a higher numeral, it 
controls.  Under Table VII (38 C.F.R. § 4.85), the 
designation of II in the better ear and XI in the poorer ear 
requires the assignment of a 10 percent evaluation under 
Diagnostic Code 6100.  
	
As such, there is no basis for an evaluation in excess of 10 
percent.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
February 2007 and July 2007 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of July 2007 specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  Both of the letters 
provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

Not all of the veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (January 
30, 2008), which pertains to increased rating claims.  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As to the first element of Vazquez-Flores, both the February 
2007 and July 2007 notice letters advise the veteran that to 
substantiate his claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  In addition, the 
Board calls attention to the veteran's statements to VA 
treatment providers about the general impact of his hearing 
loss on his daily life, as evidenced by a number of 
adjustments to his hearing aids.  These statements indicate 
an awareness on the part of the veteran that evidence of a 
worsening of his condition is supportive of his claim for a 
higher evaluation.  The Court in Vazquez-Flores held that 
actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim." Id., slip op. at 12, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  This 
showing of actual knowledge satisfies the first requirement 
of Vazquez-Flores.

As for the second element, the Board finds that a reasonable 
person could be expected to understand that hearing loss is 
rated under diagnostic codes that require specific 
measurements in order for a higher rating to be awarded as 
the October 2007 statement of the case contains an exact 
replication of each of the tables listed above.  As such, the 
Board finds the veteran is reasonably aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and the second notification 
requirement of Vazquez-Flores is satisfied.
        
As for the third element, both the February 2007 and July 
2007 letters contain discussion pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), specifically informing 
the veteran that his disability may be rated from 0 percent 
to 100 percent, and that the rating is based on the nature 
and symptoms of the condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
employment.  This directly satisfies the third notification 
element of Vazquez-Flores.

As to the fourth element, both the February 2007 and July 
2007 letters inform the veteran that VA will help him in 
obtaining records relevant to his claim not held by a federal 
agency, including records from state or local governments, 
private doctors or hospitals, or current or former employers.  
As such, the fourth notification element of Vazquez-Flores is 
satisfied. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained.  He was afforded the 
opportunity for a hearing, and was afforded a VA examination 
in March 2007.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  Indeed, in March 2007 the veteran indicated 
he has no additional evidence to submit.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  


ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


